Citation Nr: 9904329	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-29 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sinus arrhythmia.

3.  Entitlement to a compensable evaluation for an 
appendectomy scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran had active service from June 1973 to 
November 1975.

The issues of entitlement to service connection for 
hypertension and sinus arrhythmia will be addressed in the 
remand portion of this decision.


FINDING OF FACT

The veteran's appendectomy scar is well-healed, productive of 
no appreciable soft tissue loss, is vaguely discernable and 
is not disfiguring; it is neither objectively tender and 
painful, nor poorly nourished and subject to repeated 
ulceration, nor functionally limiting.


CONCLUSION OF LAW

The criteria for a compensable evaluation for an appendectomy 
scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic 
Code 7805 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the veteran asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as required under 38 U.S.C.A. 
§ 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3. 

The veteran urges that his scar is painful and limits his 
movement.  During VA examination in November 1996 the veteran 
reportedly denied any medical problems as a result of the 
appendectomy or scar with the exception of occasional itching 
at the scar site.  Examination revealed an 8 cm linear scar 
in the right lower quadrant which was well-healed, nontender, 
with no appreciable soft tissue loss.  It was described by 
the examiner as barely discernable and not disfiguring.  

At his travel Board hearing, the veteran testified that he 
had not received any treatment for the scar but that it does 
hurt when he bends or touches the scar.  He suggested that 
the examiner performed a cursory examination and did not 
touch the scar.  

The veteran's appendectomy scar is rated noncompensable under 
Diagnostic Code 7805.  38 C.F.R. § 4.27 (1998)  This code 
provides that scars are to be rated on limitation of function 
of the affected part.  A zero percent or noncompensable 
evaluation is assigned where the schedule does not provide 
for a zero percent evaluation but the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998)  
A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished, subject to repeated ulceration, 
or tender and painful on objective demonstration.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 7803, 7804 (1998).  The 
veteran has voiced complaints of painful motion and 
tenderness which are not supported on objective 
demonstration.  His scar is not poorly nourished or subject 
to repeated ulceration.  Thus the criteria for a 10 percent 
evaluation under diagnostic code 7803 or 7804 are not met.  
There is also no compelling evidence of compensable 
functional limitation of an affected part.  While the veteran 
has testified to some pain with bending, the record does not 
show any appreciable functional restrictions caused by the 
scar.  The veteran's symptoms fail to be supported by even 
minimal pathology.  The Board appreciates the veteran's 
argument regarding the adequacy of the examination but 
observes that the findings are adequate for rating purposes 
and not otherwise deficient.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of United States Court of Veterans 
Appeals (Court) in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board has considered whether an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  The record does not indicate 
that he has undergone any treatment, missed work or has been 
otherwise affected by the scar.  The current manifestations 
of the scar remain minimal.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for residuals of 
appendectomy scar is denied.  


REMAND

At his hearing before the undersigned Member of the Board, 
the veteran testified that he had received treatment at the 
Oklahoma City division of the VA Medical Center, but that 
those records have not been associated with his claims file.  
It is unclear from the record which disabilities may be 
reflected in those records.  He also stated during a November 
1996 VA examination that he had recently undergone EKG.  The 
Board notes that the Court has held that the VA has 
constructive knowledge of medical records generated by its 
agency, and the VA is obligated to obtain any such pertinent 
treatment records, as well as other records of which the VA 
was notified.  See Bell v. Derwinski, 2 Vet. App. 611, 612- 
613 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 
(1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  
Therefore, the RO should ensure that all VA records of 
treatment for the veteran are obtained and associated with 
his claims file.  

Additionally, the Board notes that the veteran has maintained 
that a separation physical examination took place when he was 
discharged from service in 1975.  It is also noted that the 
veteran worked at an Air Force base in the early 1980's and 
that the record contains a physical examination from 1981 
which was for "initial enlistment" for the Oklahoma Air 
National Guard.  In light of the possibility that additional 
records may be in existence based on the veteran's testimony, 
and considering that the National Guard service may effect 
where records are stored, the Board is of the opinion that an 
additional search for service medical records should be 
undertaken.

Therefore, in light of the foregoing, and in order to give 
the veteran every consideration with respect to the present 
appeal, it is the Board's opinion that further development of 
the case is necessary.  Accordingly, this case is REMANDED to 
the RO for the following action:

1.  The RO should verify the veteran's service, 
including any National Guard service, and request 
service medical records from any additional 
appropriate sources.  

2.  The RO should obtain copies of any and all VA 
medical records for the veteran reflecting treatment 
for hypertension and sinus arrhythmia at the VA 
Medical Center in Oklahoma City, which are not 
already in the claims file, and associate them with 
the claims file.  If the search for these records 
has negative results, the claims file should be 
properly documented to that effect with the reason 
why such records were not obtained.  

2.  The RO should contact the veteran and ascertain 
where his EKG was accomplished and, if it was not 
performed at the aforementioned VA facility, contact 
the appropriate facility to obtain pertinent 
records.  

3.  The RO should then review the record and ensure 
that all the above actions have been completed.  
When the RO is satisfied that the record is complete 
and that all requested actions have been completed, 
the claims should be adjudicated on the basis of all 
relevant evidence of record, as well as application 
of relevant laws and regulations.  If any 
determination remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case, and afforded the 
appropriate time period in which to respond.  The 
record should then be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence in 
connection with the current appeal.  No action is required of 
the veteran until further notification.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

